Citation Nr: 1810407	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-10 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

3.  Entitlement to service connection for bilateral senile cataracts (claimed as fluctuating visual acuity), to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for bilateral peripheral vascular disease, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for diabetic cystopathy, to include as secondary to diabetes mellitus

6.  Entitlement to service connection for gastroparesis, to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and a depressive disorder.  

8.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type II.

9.  Entitlement to an initial disability rating in excess of 10 percent for left upper extremity carpal tunnel syndrome/peripheral neuropathy prior to February 4, 2014, and entitlement to a disability rating in excess of 20 percent thereafter.

10.  Entitlement to an initial disability rating in excess of 10 percent for right upper extremity carpal tunnel syndrome/peripheral neuropathy prior to February 4, 2014, and entitlement to a disability rating in excess of 20 percent thereafter.

11.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity peripheral neuropathy.

12.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity peripheral neuropathy.

13.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served active duty in the U.S. Army from November 1965 to September 1967, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The issues of entitlement to service connection for a right knee disability, an acquired psychiatric disability, and bilateral cataracts together with the increased rating claims for bilateral upper extremity carpal tunnel syndrome/peripheral neuropathy, diabetes mellitus type II, bilateral lower extremity peripheral neuropathy, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a left knee disability was denied in a November 1998 rating decision that was appealed in May 1999 notice of disagreement.

2.  A June 1999 statement of the case continued the denial of the Veteran's left knee disability.  The Veteran failed to file a substantive appeal, thereby making the November 1998 rating decision final.

3.  Evidence associated with the claims file since the November 1998 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim of entitlement to a left knee disability. 

4.  The preponderance of the evidence shows that the Veteran's left knee disability was incurred during active duty service.

5.  The evidence of record does not show that the Veteran has been diagnosed with peripheral vascular disease.

6.  The evidence of record does not show that the Veteran has been diagnosed with diabetic cystopathy.

7.  The evidence of record does not show that the Veteran has been diagnosed with gastroparesis.


CONCLUSIONS OF LAW

1.  The November 1998 rating decision that denied entitlement to service connection for a left knee disability is final.  38 U.S.C. § 7105(c) (2012);               38 C.F.R. §§ 20.302(b), 20.1103 (2017).

2.  New and material evidence has been received since the RO's November 1998 rating decision, thus the claim for service connection for a left knee disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a left knee disability have been met.         38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4.  The criteria for service connection for bilateral peripheral vascular disease have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

5.  The criteria for service connection for diabetic cystopathy have not been met.                38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

6.  The criteria for service connection for gastroparesis have not been met.                          38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify claimants of their responsibilities and those of VA in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A and 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  See July 2011 VCAA letter.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran ...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), also provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all available records pertinent to the claim have been obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.


II.  Decision

A.  Reopening

Generally, a claim that has been denied in a final unappealed RO decision may not be reopened and readjudicated.  38 U.S.C. § 7105(c) (2012).  An exception to that rule is that if new and material evidence is presented or secured with respect to a claim, which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 (2012).  

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The threshold for determining whether new and material evidence has been submitted is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the November 1998 rating decision, which denied service connection for a left knee disability, the evidence of record consisted of the Veteran's VA examination and the Veteran's claim only.  The RO denied the Veteran's claim, as the evidence did not show that the Veteran's left knee disability was related to the left knee injury that occurred during service.  The Veteran did appeal the rating decision, but after the statement of the case was issued in June 1999, the Veteran did not appeal.  The Veteran was notified of the decision in the same June 1999 statement of the case, specifically he was told to file his appeal within sixty days of the date of the SOC, or within a year of the November 1998 rating decision.  The Veteran failed to file his appeal within the prescribed time.  Thus, the November 1998 rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

The Board has reviewed the evidence of record and found that the Veteran has submitted new and material evidence necessary to reopen the claim of service connection for a left knee disability.  Since the November 1998 rating decision, there has been pertinent evidence associated with the record to substantiate the Veteran's claim.  The Veteran submitted a private medical opinion by Dr. N.O., where she stated that the Veteran injured his left knee while at service when he hit it while climbing stairs on the ship.  He spent a few weeks on light duty, and had to use crutches.  Importantly, she stated that since that day his knee has been causing him problems.  She stated that the VA should evaluate the Veteran carefully because it is more probable than not that his left knee problem is caused by his injury while at service.   As this evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim, it is new and material, and reopening of the claim is in order.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

B.  Service Connection Claims

The Veteran asserts that his claimed disabilities to include bilateral cataracts, bilateral peripheral vascular disease, diabetic cystopathy, and gastroparesis were caused by or aggravated by his service-connected diabetes mellitus.

Service connection will be established for a disability resulting from personal injury suffered or disease contracted, or aggravated during active duty service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau at 1376-77.

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Federal Circuit recognizes that the Board has an inherent fact-finding ability.  Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001); see also 38 U.S.C. § 7104(a).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Left Knee Disability

In this instance, the Veteran asserts that his left knee disability was caused by an injury he suffered during service.  During the September 1998 C&P examination, the Veteran reported constant chronic left knee pain, which he described as aching and sensation along the medial aspect of the knee.  He stated that in 1966, he had an injury to his left knee, when he was climbing stairs to exit the lower deck of a boat while carrying heavy equipment.  His left knee became caught between two stairs with the immediate onset of pain.  He was given a left knee brace and put on light duty for three weeks.  The examination revealed chondrocalcinosis medially and laterally, with small joint effusion, most commonly due to degenerative changes.  Therefore, the Veteran meets the first prong - current disability - of service connection.  Second, according to the Veteran's STRs, he suffered a left knee injury as reported in his lay statements, and was diagnosed with osteochrondroma distal shaft of femur.  Therefore, the second element - an in-service injury - has been met.  

The dispositive issue is whether the Veteran's left knee injury during service is related to his current disability.  The examiner from the September 1998 examination did not provide an opinion as to the etiology of the Veteran's left knee disability.  However, in a February 2011 private medical opinion from Dr. N.O., she indicated that the Veteran has continuous left knee problems due to his in-service injury.  She opined that the Veteran's left knee disability is more probable than not secondary to the injury he suffered while in service.  She reasoned that the Veteran injured his left knee while in service when climbing stairs on a boat, which caused him to spend a few weeks on light duty.  He was given crutches (or some other assistive device), and since that injury his left knee has been causing him problems.  Likewise, the Veteran reported in his May 1999 statement in support of claim that his left knee has given him problems since his release from service, but he continued working to provide for his family.  As discussed above, the Veteran is competent to report on the things he has personal knowledge of, including whether his knee was painful following separation from service.  Moreover, Dr. N.O.'s opinion is competent and credible and given significant probative value on whether the Veteran's in-service injury caused his current knee disability.

Therefore, based on the preponderance of the evidence, the Veteran's left knee disability was incurred during service.  Accordingly, service connection is warranted for the Veteran's left knee disability.

Peripheral Vascular Disease, Diabetic Cystopathy, and Gastroparesis

The Veteran asserts that his claimed bilateral peripheral vascular disease, diabetic cystopathy, and gastroparesis is attributable to his service-connected diabetes mellitus.  As noted above, a current diagnosis of the claimed disabilities is central to the Veteran's claim for service connection.  Here, based on the September 2011 C&P examination(s), the Veteran has not been diagnosed with peripheral vascular disease, diabetic cytopathic, or gastroparesis.  Specifically, the examiner indicated that the Veteran has not now or ever had peripheral vascular disease.  Further, in the examination, the examiner opined that the claimed condition (diabetic cystopathy) was less likely than not incurred in or caused by the claimed in-service injury because the Veteran does not have a bladder dysfunction due to diabetes mellitus.  There is no other evidence of autonomic dysfunction.  Lastly, as to gastroparesis, the examiner indicated that there was no diagnosis possible due to the absence of objective findings associated with the stomach on examination.  Therefore, as the Veteran has not been diagnosed with the claimed disabilities service connection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim).

Accordingly, service connection is denied for bilateral peripheral vascular disease, diabetic cystopathy, and gastroparesis.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for a left knee disability is granted.

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for bilateral peripheral vascular disease is denied.

Entitlement to service connection for diabetic cystopathy is denied.

Entitlement to service connection for gastroparesis is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

VA Examinations

VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

Here, a remand is necessary for a VA medical opinion to determine whether the Veteran's right knee disability is related to active duty or is otherwise caused or aggravated by his now service-connected left knee disability.  The Veteran was diagnosed with mild degenerative changes of the right knee, with chondrocalcinosis in an October 2014 physical rehab consult.  The Veteran claims that his right knee disability was caused or aggravated by his left knee injury.  Additionally, the private medical examiner Dr. N.O. stated that because of continuous pain, the Veteran had been bearing his weight to the other knee (the right knee) and now presents right knee pain, crepitance, and instability.  Based on McLendon, remand is necessary to obtain a VA examination to determine the etiology of the Veteran's right knee disability.  Specifically, on remand, the Veteran should be given a VA examination and opinion to determine whether his right knee was caused or aggravated by his service-connected left knee disability.  

Likewise, in regard to the Veteran's acquired psychiatric condition, a remand is necessary for a VA examination to determine the etiology of the Veteran's psychiatric condition.  The Veteran is currently diagnosed with depressive disorder, and as shown in the VA examination, met the DSM-IV criteria for PTSD.  Therefore, a VA examination is necessary to determine what, if any, diagnoses the Veteran has and the etiology of any diagnosis.

In regards to the Veteran's bilateral cataracts, the medical opinion provided during the September 2011 examination was inadequate for the Board to make a determination regarding whether the Veteran's bilateral cataracts was caused or aggravated by diabetes mellitus.  Although the examiner opined against a causal relationship, secondary service connection is a two-part issue that involves an analysis of both causation and aggravation.  On remand an addendum opinion is necessary to address aggravation.

Both the Veteran and his representative contend that the Veteran's service-connected diabetes, carpal tunnel syndrome, peripheral neuropathy, and hypertension are worse than when previously evaluated on VA examination.  See, e.g., Appellate Brief dated in December 2017.  As such, remand is necessary for additional examinations to determine the current level of severity of these disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant VA treatment or private medical records and associate the records with the claims file.

2.  After completing the above, schedule the Veteran for VA examinations to determine the current nature and severity of his service connected diabetes mellitus, bilateral upper extremity carpal tunnel syndrome/peripheral neuropathy, bilateral lower extremity peripheral neuropathy, and hypertension.  

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disabilities.  The examiner should report all signs and symptoms necessary for rating the Veteran's disabilities under the appropriate rating criteria.

3.  After completing the development requested in item #1, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed acquired psychiatric disability.  The claims file should be made available to and be reviewed by the examiner.  The examiner should identify all acquired psychiatric disabilities present.

If PTSD is diagnosed, the examiner should identify the specific stressors that led to the condition.

If an acquired psychiatric disability other than PTSD is diagnosed, the examiner should render an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the identified psychiatric disability is related to the Veteran's military service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  

In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide an explanation for such rejection.  The examiner is not to improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  

A complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the development requested in item #1, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right knee disability.  The claims file should be made available to and be reviewed by the examiner.  The examiner should identify all right knee disabilities present.

For each right knee disability identified, the examiner should render an opinion as to the following questions:

a.) Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's right knee disability had its onset in service or is otherwise related to service? 

b.) Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's right knee disability was caused or aggravated by his service-connected left knee disability? 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  

"Aggravation" means any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, and not due to the natural progress of the nonservice-connected disease.  

In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide an explanation for such rejection.  The examiner is not to improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  The examiner is also to discuss the Veteran's private medical opinions from Dr. N.O.

A complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  After completing the development requested in item #1, obtain an opinion regarding the nature and etiology of the Veteran's claimed senile cataracts.  The claims file should be made available to and be reviewed by the reviewing clinician.  If the reviewing clinician determines that physical examination of the Veteran is necessary to render the requested opinions, such should be accomplished.

After reviewing the claims file, and conducting a physical examination of the Veteran, if necessary, the reviewing clinician should render an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's cataracts were (a.) caused OR (b.) aggravated by his service-connected type II diabetes.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  

"Aggravation" means any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, and not due to the natural progress of the nonservice-connected disease.  

A complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the reviewing clinician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the reviewing clinician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6.  The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination reports and opinions comply with the Board's remand instructions.

7.  After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


